Title: James Sullivan to John Adams, 16 Dec. 1786
From: Sullivan, James
To: Adams, John


          
            
              My Dear Sir
            
            

              Hartford

               December 16th 1786
            
          

          I have neglected writing to you perhaps more than I Should have
            done had I not supposed that your Numerous correspondents had become a burden to you.
            indeed our Country has afforded but little lately to write upon.
          I have been here seventeen days on a mission to settle by a way of
            Compromise with the state of N York a Controversy between our Commonwealth and them
            respecting the Western Territory the business was concluded yesterday excepting the
            Sending of the parchment which is now engrossing and will be compleated today.
          N York cedes to the Commonwealth a tract of Territory bounded
            begining on Pensylvania Line Eighty Two miles from the N E Corner of that State thence
            running due north to Lake ontario and into the Lake to the British dominions then by the
            British Dominions through the Waters of Niagara and Lake Erie to a meridian passing
            through the Northwest corner of Pensylvania then on the Line of that state to the
            beginning New York having one mile on the East Side of the Straight of Nagra and Parrell
            thereto, which includes the Forts. Massts. has also 240,000
            acres in the Forkes of the Susquchannah N York has the Jurisdiction of the Whole. not to
            lay any Tax on the Land while ungranted by this Commonwealth: nor to tax their Granters
            till fifteen years after the Date of their Grants. All Grants to be recorded in the
            secretaries Office of the Commonwealth, and we to march any Armies necessary to Treaties
            with the Indians &c the Waters of the Two Lakes to be navigable by the Citizens
            of both states in common. The Tract Ceded to us exclusive of Waters is Six millions of
            acres or near seven, we were in fact glad to be excused from holding the Jurisdiction
            because the Country is too remote to Governed by us and if we Colonized they would soon
            unite with the Wyoming people & revolt.
          We make a poor hand indeed of Governing the state as it is now.
            Insurgents are every day attacking and Stopping our Courts of Justice. some of the ring
            leaders have been lately taken by Capt D Main but the Government has neither learning
            ability energy or honesty the Legislature is parlimentive indoctrine compleatly the
            whole Tribe of Lawyers is excused from seats. and they have scarcely a man who has
            Courage and ability to pen a useful act. the year has been spent in attempts to destroy
            the Men of the black robe and to lessen the numbers and expence of Lawsuits. to which
            purpose a variety of acts have been posted which make us the ridicule of the whole
            union. While the Doctors are only encreasing the malady they wish to cure: our G. has no
            Legal Ideas he wishes to do well but the path not being plain he is affraid to Act and
            yet dares not to refuse. Laws are made altering the nature of private Contracts and
            rendering property totally insecure. this, while it disaffects all who have Supported
            the Government does by no means conciliate the affections of the Insurgents who
              are have for their object being released from all Debts and Taxes without
            paying either.
          The Fœderal Government is Still weaker and we dare not try to
            compel a compliance with the requistions of Congress in any of the States our old Whigs
            are all now talking very seriously of a change of System. they consider these seperate
            sovereignties as insupportable and quite incompatible with a general Government.
            Congress are raising a small Trove which I consider the beginning of a Standing Army and
            am so sorry to say that all our fine Spun ideas of Democratical Governments being
            founded in y[thorn sign]e Virtue of the people are vanished
            & that we find the americans like other people obliged by force only to
              yield obedience to the Laws. our Constitution with regard to the militia
            has nearly ruined us. in N Hampshire where the officers are appointed by the president
            of the State they have quelled their rebellions with ease and dispatch.
          As you frequently see that great and good man Doctor Price pray
            remember me to him. I shall soon write him. and make my Compliments agreeable to your
            Lady and Family. 
          I am Sir with the Most unfeigned Friendship your most obedient Humble Servant

          
            
              James Sullivan
            
          
        